Citation Nr: 1819809	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracolumbar spine prior to June 29, 2016.

2.  Entitlement to a rating in excess of 10 percent for a left ankle injury with prior evidence of degenerative changes.

3.  Entitlement to a rating in excess of 10 percent for residuals status post arthroscopy for torn patella ligament of the left knee.

4.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs.

The Board remanded this case, in part, for further development in April 2016 and again in February 2017.  That development having been completed to the extent possible, the matter is again before the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to a rating in excess of 10 percent for a left ankle injury with prior evidence of degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to June 29, 2016, the Veteran's lumbar spine disability was not productive of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or incapacitating episodes requiring medically prescribed bed rest.

2.  The Veteran's bilateral knees have not demonstrated flexion limited to 30 degrees or extension limited to 10 degrees.

3.  Objective medical evidence of recurrent subluxation or lateral instability is not demonstrated in either knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbar spine disability for the period prior to June 26, 2016 have not been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a.

2.  The criteria for a rating higher than 10 percent for residuals status post arthroscopy for torn patella ligament left knee have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a.

3.  The criteria for a rating higher than 10 percent for patellofemoral syndrome of the right knee have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not referred to any deficiencies in either the duty to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, United States Supreme Court, Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a Veteran's failure to raise a duty to assist argument before the Board). Thus, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Secretary shall give the benefit of the doubt to the veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 



Lumbar Spine Disability

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease, a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017). 

The terms mild, moderate, severe, and pronounced are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just. 38 C.F.R. § 4.6 (2017). 

When rating spine disabilities under the current rating criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Under the current criteria, the Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a (2017).  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, assignment of a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, assignment of a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, assignment of a 60 percent rating is warranted.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).  For purposes of ratings under diagnostic code 5243 for intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2017).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5240 (2017).

To obtain a disability rating higher than the currently assigned 10 percent for the period prior to June 29, 2016 under the current spine regulations as they pertain to range of motion, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (criteria for a 20 percent rating).

By way of background, an August 2008 VA examination reflects that the condition was diagnosed in 1998.  There was no history of trauma, surgery, or magnetic resonance imaging scan.  Current symptoms include stiffness and pain located in the lower back.  The Veteran reported that the pain occurs on a constant basis, but was without radiation to other anatomical regions.  The Veteran described the pain as "aching" and occasionally "sharp" with a severity level of 10/10.  The pain was elicited with physical activity and relieved with rest or pain medication. The Veteran was able to function with these measures.  There was no physician recommended bed rest due to incapacitation, other types of treatment, history of surgery, functional impairment or prosthesis.  No rectal or urinary incontinence was reported.

Examination of the lumbar spine revealed no radiation of pain on movement or muscle spasm.  There was no palpable tenderness of the spinous processes or paravertebral musculature.  The sacroiliac joints were non-tender to palpation.  Straight leg raising test was negative bilaterally in the supine and sitting positions.  There was no ankylosis or deformity.  Range of motion testing revealed flexion to 90 degrees with pain from 20 degrees, left lateral and right lateral flexion to 30  degrees and left and right rotation to 30 degrees.  After repetitive motion, the range of motion of the lumbar spine was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Examination of the entire spine revealed a normal head position, symmetry in appearance, and normal curvature without sign of scoliosis, abnormal lordosis, or kyphosis.  There was also no evidence of intervertebral disc syndrome or specific spinal nerve root involvement.  

A January 2011 examination revealed that there was no evidence of radiating pain on movement.  Muscle spasm was absent, and there was no tenderness, guarding, or weakness detected.  Muscle tone and musculature were normal.  There was negative straight leg testing on the left and right.  Lasegue's sign was negative.  There was no atrophy in the limbs, and there was no ankylosis of the thoracolumbar spine.
Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  Pain was not noted on movement.  Repetitive range of motion was possible, and the joint function of the spine was not additionally limited by pain, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was also symmetry of spinal motion with normal curves of the spine.

A June 2016 examination revealed that the Veteran experienced shooting pains in his right leg, which made putting on socks difficult and prevented him from sitting in one place for long periods of time.  The Veteran also reported having frequent urine stains in his underwear, urgency, and nocturia.  The examiner also noted that the Veteran had no emergency room visits or hospitalizations or incapacitating episodes.  The Veteran also noted flare-ups of his back pain and that he regularly wore a brace.  

Range of motion testing revealed flexion 0 to 30 degrees, extension from 0 to 10 degrees, left and right lateral flexion was 0 to 20 degrees, and left and right lateral rotation was 0 to 25 degrees.  All range of motion was with pain, but was not additionally limited on repetition.  There was also reported evidence of pain with weight bearing.  The Veteran's decreased range of motion was reported to prevent him from picking up items from the floor.  No back spasms or tenderness or pain on palpation was noted.  Muscle strength testing revealed normal strength.  There was no muscle atrophy noted.  No ankylosis or IVDS was found.  

Mild radiculopathy in the lower right extremity with sciatic nerve involvement was found to be present, as manifested by mild intermittent pain.  The examiner found no other neurological abnormalities related to a thoracolumbar spine disability.  The examiner concluded that the Veteran's urinary symptoms were due to his prostate and not related to his service-connected DDD.  

Based on the foregoing June 2016 examination, the Veteran was service connected at 40 percent beginning June 29, 2016.  As stated above, the Board remanded the claim for the period prior to June 29, 2016 for the thoracolumbar spine disability for additional development.  More specifically, a retrospective opinion was needed to determine the Veteran's range of motion of the thoracolumbar spine prior to June 29, 2016 because range of motion measurements did not comply with Correia v. McDonald, 28 Vet. App. 158 (2016).

As such, the Veteran was afforded another VA examination in July 2017.  However, the examiner who provided the July 2017 examination did not initially provide the requested medical opinion requested by the Board in its directives.  As such, the AOJ notified the examiner of the deficiency, and an addendum opinion was provided in September 2017.  The examiner was requested to review the VA examinations containing range of motion findings pertinent to his thoracolumbar spine disability conducted during the course of the appeal in August 2008, January 2011, and June 2016 and, with regard to each examination, offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In response, the examiner responded that he could not comment on the prior examinations as he was not present at those examinations.

As such, the Board must resort to the evidence of record.  Based on the evidence available for review, an evaluation in excess of 10 percent for the Veteran's degenerative disc disease of the thoracolumbar spine prior to June 29, 2016 must be denied.  There is no persuasive evidence of record even with consideration of DeLuca that prior to June 29, 2016, forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

Bilateral Knee Conditions

The Veteran contends that his service-connected residuals status post arthroscopy for torn patella ligament right knee is more disabling than currently evaluated.  The Veteran also contends that his service-connected patellofemoral pain syndrome of the right knee is more disabling than currently evaluated.

By way of background, in an August 2008 VA examination, the Veteran reported symptoms affecting the right knee but no pain symptoms were reported on the day of the examination.  The examination revealed a normal bilateral knee examination with no evidence of palpable tenderness, guarding of movement, fracture deformity, edema, or effusion, heat or redness, subluxation, locking pain, or ankylosis.  Range of motion was reported as 140 degrees of flexion with full extension to 0 degrees with no additional limited range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.

In a January 2011 VA examination, the Veteran reported that he was experiencing pain.  The examination revealed normal bilateral knee x-rays.  There were no objective findings of signs of edema, instability, abnormal movement, effusion, weakness, tenderness, heat or redness, deformity, subluxation, malalignment and/or drainage of right or left knee.  There was limited range of motion noted with both knees; flexion was 0 to 110 degrees and full extension to 0 degrees, with no additional loss after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  

A June 2016 VA examination reveals that Veteran had constant pain in his knees, with reports of his knee popping and cracking.  The Veteran reported having surgery on his knees.  He also reported that he uses a brace, but there was no history of instability or subluxation.  Range of motion of the right knee was reported as 40 degrees of flexion, and extension to 0 degrees, with pain noted on examination, not resulting in functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Range of motion of the left knee was measured as 0 to 35 degrees of flexion and extension was to 0 degrees.

In the Board's February 2017 remand, the Board requested, in part, that the Veteran be scheduled for a VA examination so as to determine the current level of severity of his bilateral knee disabilities.  Additionally, the Board requested that the examiner review the VA examinations containing range of motion findings pertinent to the Veteran's bilateral knee disabilities conducted during the course of the appeal in August 2008, January 2011, and June 2016.  With regard to each examination, the examiner was requested to offer a retrospective opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

Pursuant to the Board's February 2017 remand, the Veteran was afforded an examination of his bilateral knees.  Upon examination, the Veteran complained of knee pain and stiffness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran did not report flare-ups of the knee or of the lower leg.  Range of motion testing of the right knee showed flexion from 0 to 130 degrees with objective evidence of painful motion and extension to 0 degrees with objective evidence of painful motion.  Range of motion testing of the left knee showed flexion from 0 to 125 degrees and extension to 0 degrees.  There were no changes in range of motion testing for either knee on repetitive testing.  The Veteran did not experience any functional loss; functional impact was that of decreased mobility and pain.  Physical examination of the knees did not show tenderness to palpation in the joint lines or soft tissues of either knee, 5/5 muscle strength, and no joint instability or recurrent patellar subluxation or dislocation.  The Veteran did not use any assistive devices for ambulation.  The diagnosis was bilateral patellar or quadriceps tendon rupture.  Bilateral knee radiographs revealed no evidence of degenerative changes of the knees.  In the remarks section of the report, the examiner also noted that the severity was speculative.

Left Knee

Under Diagnostic Code 5259, a maximum 10 percent rating is warranted for the removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a (2017).  As the Veteran had surgery on his left knee in 2004, application of Diagnostic Code 5259 is warranted for the entire appeal period.

Under Diagnostic Code 5258, semilunar cartilage that is dislocated with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating. 38 C.F.R. § 4.71a (2017).  The Veteran has continuously reported joint pain. However, the medical evidence of records fails to show a documented history of locking or effusion.   The Board affords higher probative value to the medical evidence of record than the Veteran's lay statements, and as such, finds an evaluation under Diagnostic Code 5258 unwarranted.

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  Under Diagnostic Code 5003, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a (2017).  However, an additional rating under Diagnostic Code 5003 is not warranted because the x-ray evidence of record would not support a compensable rating under Diagnostic Code 5003.

Again, the Veteran contends that he is entitled to a rating in excess of 10 percent for residuals post arthroscopy for torn patella ligament left knee.  The Board, however, finds that the preponderance of the evidence is against granting the Veteran's claims for a rating in excess of 10 percent for residuals post arthroscopy for torn patella ligament of the left knee.  The record evidence does not support his assertions regarding an objective worsening of the symptomatology attributable to his service-connected left knee disability.  It shows instead that the Veteran's service-connected residuals post arthroscopy for torn patella ligament left knee is manifested by, at worst, complaints of knee pain, flexion limited to 35 degrees in the left knee, extension limited to 0 degrees in the left knee, and normal left knee x-rays throughout the appeal period.

A higher or separate evaluation is not warranted for limitation of motion of the knee unless the evidence shows limitation of flexion of 16 to 30 degrees and/or limitation of extension to 10 degrees.  Again, the evidence of record, however, reveals range of motion of the left knee of flexion measured as 0 to 35 degrees and extension to 0 degrees.  No instability of the left knee was found, and there was no evidence or history of recurrent patellar subluxation or dislocation of the left knee.  Additionally, in regard to offering a retrospective opinion as to the August 2008, January 2011, and June 2016 examinations, the examiner reported that he was unable to do so.  By way of rationale, the examiner noted that he could not comment on the prior diagnoses as he was not present at the examinations.  

The Board considered whether a higher disability rating for the left knee is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, however, there has been no persuasive evidence of additional loss of motion after repetitive-use or during flare-ups on the above-noted VA compensation examinations during the appeal period.  

Because the examiner could not provide a retrospective opinion and because no other examination of record demonstrates limitation of flexion of 16 to 30 degrees and/or limitation of extension to 10 degrees, warranting a higher rating, the claim must be denied.  Thus, the Veteran is not entitled to a higher, 10 percent rating for any portion of the appeal period with the exception of the period from September 10, 2004 to November 30, 2003, when the Veteran was awarded a temporary evaluation of 100 percent.  



Right Knee

Under Diagnostic Code 5259, a maximum 10 percent rating is warranted for the removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a (2017).  As the Veteran had surgery on his right knee in 2009, application of Diagnostic Code 5259 is warranted for the entire appeal period.

Under Diagnostic Code 5258, semilunar cartilage that is dislocated with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating. 38 C.F.R. § 4.71a (2017).  The Veteran has continuously reported joint pain. However, the medical evidence of records fails to show a documented history of locking or effusion.   The Board affords higher probative value to the medical evidence of record than the Veteran's lay statements, and as such, finds an evaluation under Diagnostic Code 5258 unwarranted.

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  Under Diagnostic Code 5003, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a (2017).  However, an additional rating under Diagnostic Code 5003 is not warranted because the x-ray evidence of record would not support a compensable rating under Diagnostic Code 5003.

Again, the Veteran contends that he is entitled to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.  The Board, however, finds that the preponderance of the evidence is against granting the Veteran's claim for a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  The record evidence does not support his assertions regarding an objective worsening of the symptomatology attributable to his service-connected right knee disability, however.  It shows instead that the Veteran's service-connected patellofemoral pain syndrome of the right knee is manifested by, at worst, complaints of knee pain, flexion limited to 40 degrees in the right knee, extension limited to 0 degrees in the right knee, and normal right knee x-rays throughout the appeal period.

Again, a higher or separate evaluation is not warranted for limitation of motion of the knee unless the evidence shows limitation of flexion of 16 to 30 degrees and/or limitation of extension to 10 degrees.  The evidence of record, however, reveals range of motion of the left knee of flexion measured as 0 to 40 degrees and extension to 0 degrees.  No instability of the right knee was found, and there was no evidence or history of recurrent patellar subluxation or dislocation of the right knee.  Additionally, in regard to offering a retrospective opinion as to the August 2008, January 2011, and June 2016 examinations, the examiner reported that he was unable to do so.  By way of rationale, the examiner noted that he could not comment on the prior diagnoses as he was not present at the examinations.  
The Board considered whether a higher disability rating for the right knee is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, however, there has been no persuasive evidence of additional loss of motion after repetitive-use or during flare-ups on the above-noted VA compensation examinations during the appeal period.  

Because the examiner could not provide a retrospective opinion and because no other examination of record demonstrates limitation of flexion of 16 to 30 degrees and/or limitation of extension to 10 degrees, warranting a higher rating, the claim must be denied.  Thus, the Veteran is not entitled to a higher, 10 percent rating for any portion of the appeal period with the exception of the period from May 28, 2010 to October 31, 2010, when the Veteran was awarded a temporary evaluation of 100 percent.  





ORDER

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to June 29, 2016 is denied.

Entitlement to a rating in excess of 10 percent for residuals status post arthroscopy for torn patella ligament left knee is denied.

Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is warranted for the claim of entitlement to a rating in excess of 10 percent for a left ankle injury with prior evidence of degenerative changes

With respect to the Veteran's left ankle disability, the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, 28 Vet. App. at 158.  Upon a review of the August 2008, January 2011, and June 2016 examinations, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted.  

In February 2017, the Board remanded the claim to afford the Veteran a new ankle VA examination that addresses such inquiries, and retrospective medical opinions as to the range of motion conducted in August 2008, January 2011, and June 2016.
In July 2017, the Veteran was afforded a VA examination.  However, the Board finds the July 2017 VA medical opinion for the left ankle disability to be unresponsive to the specific remand instructions given in the February 2017 Board remand.  The examiner makes no reference to the August 2008, January 2011, or June 2016 examinations and did not provide a retrospective opinion.  

For these reasons, the July 2017 VA medical opinion regarding an evaluation for a left ankle disability did not substantially comply with the Board's February 2017 remand directives.  Thus, another remand of this matter is required to ensure such compliance.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who performed the July 2017 examination for an addendum opinion.  The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left ankle disability conducted during the course of the appeal in August 2008, January 2011, and June 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, the examiner should explain why.

2.  After completing the above action, readjudicate the claim remaining on appeal.  If any benefit sought remains denied, issue the Veteran a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


